Citation Nr: 0814204	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-35 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the grant of 
dependency and indemnity compensation benefits for the 
veteran's children.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1970.  The veteran died in June 2004 at the age of 54.  The 
appellant is the mother of the veteran's children.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the RO.  

In October 2005, the appellant and her son testified at a 
hearing before the undersigned Acting Veterans Law Judge in 
Washington, DC.  A transcript of these proceedings has been 
associated with the veteran's claims file. 


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2004; on July 7, 2004, the RO 
received the appellant's application for Dependency and 
Indemnity Compensation benefits.  

3.  In a September 2004 rating decision, the RO granted 
service connection for cause of the veteran's death, 
effective July 1, 2004, entitlement to accrued benefits, and 
eligibility to Dependent's Educational Assistance, effective 
June [redacted], 2004.  




CONCLUSION OF LAW

The criteria for an effective date of June 1, 2004, but no 
earlier, for the grant of service connection for cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  The Court, 
however, recently held that VA's duties to notify and assist 
contained in VCAA are not applicable to cases, such as this 
one, in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  See also Sorakubo v. 
Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc).  


II.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r).  

With respect to a service-connected death after separation, 
the effective date shall be the first day of the month in 
which the veteran's death occurred if the claim is received 
within one year after the date of death.  Otherwise the 
effective date will be the date of receipt of the claim.  
38 C.F.R. § 3.400 (c)(2).

The evidence in this case shows that the appellant filed a 
claim seeking service connection for cause of the veteran's 
death on July 7, 2004.  In a September 2004 rating decision, 
the RO granted service connection for cause of the veteran's 
death, effective July 1, 2004.  

Based on the foregoing, the Board finds that the actual 
effective date for the award of service connection for cause 
of the veteran's death should be June 1, 2004, which is the 
first day of the month in which the veteran's death occurred.  
Here, the facts show that the appellant submitted her claim 
within one year after the date of the veteran's death.  

The appellant, however, asserts that the effective date 
should be at least one year prior to the assigned effective 
date because the veteran likely had his terminal lung cancer 
at least one year prior to his death.  The regulations 
provide, however, that a service-connected death after 
separation shall be effective the first day of the month in 
which the veteran's death occurred if the claim is received 
within one year after the date of death.  Otherwise the 
effective date will be the date of receipt of the claim.  
38 C.F.R. § 3.400 (c)(2).  In this case, because the veteran 
died on June [redacted], 2004, June 1, 2004 is the earliest date 
allowed by law.  

For the reasons and bases discussed hereinabove, the Board 
determines that an effective date of June 1, 2004, but no 
earlier, is warranted in this case.  


ORDER

An effective of June 1, 2004, for the grant of service 
connection for cause of the veteran's death, is granted, 
subject to the regulations controlling the payment of VA 
monetary benefits.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


